DETAILED ACTION
The following Office Action is in response to the After-Final Amendment filed on March 2, 2021.  Claims 29, 30, 32, 33, 39-43, and 45-47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 103” section on pages 5-6 of the Applicant’s Response filed on March 2, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the rejections of the claims under 35 U.S.C. §103 are rendered moot in view of the incorporation of the subject matter indicated as allowable in claim 44, and the examiner agrees.  Therefore, the rejections of the claims are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Astin on March 4, 2021.

The application has been amended as follows: 

IN THE CLAIMS:



In claim 39, line 2, between “the” and “of sheet segments”, replaced [stack] with --plurality--
In claim 39, line 3, at the end of the claim, replaced [the length of the three-dimensional implant body] with --a length of the elongate implant body--

In claim 41, line 1, after “wherein”, replaced [the edges of the stacked] with --the side edges of the plurality of--
In claim 41, line 2, between “50% of” and “side exterior”, replaced [the] with --a--

In claim 42, line 1, after “wherein”, replaced [the edges of the stacked] with --the side edges of the plurality of--
In claim 42, line 2, between “90% of” and “side exterior”, replaced [the] with --a--

In claim 43, line 14, after “within medical packaging with the”, deleted [stacked]

In claim 46, line 1, between “the first sheet” and “comprises”, inserted --material--

In claim 47, line 1, between “the first sheet” and “comprises”, inserted --material--

Allowable Subject Matter
Claims 29, 30, 32, 33, 39-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claim.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/4/2021